Herbert, J.,
dissenting. The principle of res ispa loquitur may well apply to the case at bar.
Hiell v. Golco Oil Co., 137 Ohio St. 180, in the syllabus has this to say:
“The principle of res ipsa loquitur is applicable when a customer exercising due care is injured by an unexplained explosion at a filling station where gasolines are being blended under the exclusive management and control of the owner.”
The second paragraph of the syllabus in Fink v. New York Central Rd. Co. (1944), 144 Ohio St. 1, is in this language:
“2. In Ohio the rule of res ipsa loquitur is not a rule of substantive law but is a rule of evidence which permits the jury, but not the court in a jury trial, to draw an inference of negligence where the instrumentality causing the injury was under the exclusive management and control of the defendant and the accident occurred under such circumstanes that in the ordinary course of events it would not have occurred if ordinary care had been observed. (Glowacki, a Minor, v. North Western Ohio Ry. & Power Co., 116 Ohio St. 451, approved and followed.) ”
At the time of the explosion, the dangerous instrumentality was under the exclusive management and control of either Stillpass or Ford, or both. That question would be for the jury, although it may be urged that, as a matter of law, Ford exercised no control over the tank at the time of the explosion, as it was then following specific instructions given by Stillpass to Ford.
We cannot see eye to eye with the majority opinion in respect to the elements necessary to create an independent intervening agency in the ease at bar. It must be shown that the intervening agency was the cause of the death of Mr. Bennison. The majority opinion finds that Ford was not negligent *130in its efforts to eliminate the hazard created and pnt in motion by Stillpass, hence, it could not be an intervening agency under the principles of law established in Ohio.
39 Ohio Jurisprudence 545, Section 39, reads:
“ # * Events of causative influence may intervene between the initial act and the final result, without displacing the initial act from the position of proximate cause, if the intermediate events themselves were natural sequences of the initial act. * * *” (Emphasis added.)
At page 542, Section 37, of the same volume, it is said that:
“The causal connection between the defendant’s negligence and the plaintiff’s injuries may be broken by an intervening cause. The general rule is that if a new and independent force, acting in and of itself, intervenes, causing an injury, it will be regarded as the proximate cause. The intervention of such independent and efficient cause breaks the chain of causal connection. However, to relieve a person from the consequences of his negligence, it is not enough that the negligent act or omission of another was nearest in the order of events to the injury, nor that without it the injury would not have occurred; to have this effect it must have been the efficient, independent, and self-producing cause, disconnected from the negligence of the first person. For a cause to be an efficient intervening cause, it must be one, not brought into operation by the original wrongful act, but operating entirely independent thereof-, it must be such a cause as would have produced the result without the cooperation of the original wrong. * * (Emphasis added.) See Thrash, a Minor, v. U-Drive-It Co.; Spot Motor Co., 158 Ohio St. 465; MacPherson v. Buick Motor Co., 217 N. Y. 382, 111 N. E. 1050; Hurt v. Charles J. Rogers Transportation Co., 164 Ohio St. 323; Neff Lumber Co. v. First National Bank of St. Clairsville, Admr., 122 Ohio St. 302; Mouse v. Central Savings & Trust Co., 120 Ohio St. 599; Mudrich, a Minor, v. Standard Oil Co., 153 Ohio St. 31; 39 Ohio Jurisprudence 2d 544, Section 39; and last but not least the famous squibb case, Scott, an Infant, v. Shepherd, an Infant, 95 Eng. Rep. K. B. Book 24, 1124.
The dependents of the decedent brought this action through their representative against the Stillpass Transit Company alone. This procedure was proper,
*131Paragraph three of the syllabus in Larson v. Cleveland Ry. Co., 142 Ohio St. 20, reads:
“Where a person is wrongfully injured at the hands of two or more persons acting in concert, or acting independently but concurrently in causing a single injury, each of the wrongdoers is severally liable to such person for the full amount of the damage occasioned thereby; and the person injured may enforce his claim therefor in an action against all of them jointly, any one of them severally, or any number of them less than the whole.”
The judgment of the Court of Appeals should be reversed and the cause remanded to the Court of Common Pleas for a trial by a court and jury.